Citation Nr: 1404356	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-01 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C. §1318.

3. Entitlement to compensation pursuant to 38 U.S.C. § 1151 for the cause of the Veteran's death due to treatment received at a VA facility.


WITNESSES AT HEARING ON APPEAL

Appellant and J.M., the Veteran's son



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from December 1967 to November 1969.  He died in November 2007; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2008 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant and the Veteran's son presented testimony before the Board at a July 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

The issue of entitlement to compensation pursuant to 38 U.S.C. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran died in November 2007; the immediate cause of death listed on his death certificate is metastatic renal carcinoma.  There are no other conditions noted on the death certificate as having contributed to the cause of death.

2. At the time of his death, the Veteran was service-connected for paranoid schizophrenia; he was rated as 100 percent disabling since November 1999, a period of less than ten years.

3. The evidence demonstrates that the Veteran's service-connected disability did not cause or materially contribute to his death, and that the cause of death listed on the Veteran's death certificate was not incurred in or related to his active military service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).

2. The criteria for entitlement to DIC pursuant to 38 U.S.C.A. §1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the appellant notice letters in January 2008 and February 2010 that fully addressed all notice elements.  These letters informed the appellant of what evidence was required to substantiate her underlying claim, and of the her and VA's respective duties for obtaining evidence.  The appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file, as are post-service VA and private treatment records.  The Board acknowledges that VA treatment records for the period March to June 2007 are not associated with the claims file.  However, the Board finds there is no prejudice to the appellant in proceeding with the adjudication of the instant claim, as available records are clear the Veteran was not diagnosed with renal cancer until June 2007, records of which are associated with the claims file.  There is no reasonable possibility that the missing VA treatment records would relate an as of yet undiagnosed cancer to the Veteran's active service.  Further, the appellant herself has stated that she does not believe her husband's death is due to service.  See, e.g., June 2010 statement.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the appellant in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

A VA opinion was not obtained in conjunction with the appellant's cause of death claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2013).  In the present case, there is nothing providing an indication that the Veteran's cause of death may be related to service.  Therefore, VA is not required to obtain a VA opinion in conjunction with this claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection - Cause of Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death. 38 C.F.R. § 3.312(c)(1).

The Veteran died in November 2007; the sole cause of death listed on the death certificate is metastatic renal carcinoma.  At the time of his death, the Veteran was service-connected only for paranoid schizophrenia.  

The Board notes that the record does not suggest, nor does the appellant assert, that the Veteran's service-connected paranoid schizophrenia caused or contributed to his death.  Furthermore, the Board observe there is no evidence of record indicating that the Veteran suffered from renal carcinoma, or any other cancer, during active service.  In this regard, the Board notes the Veteran was diagnosed with renal carcinoma in June 2007, a period of over 35 years following his separation from active service.  The lapse in time between active service and the first diagnosis of renal carcinoma weighs against the appellant's claim for direct service connection.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the appellant has submitted no competent medical evidence or opinion to suggest a direct causal link between the Veteran's renal carcinoma and his active service.

In sum, the evidence shows that the Veteran died from metastatic renal carcinoma.  This fatal condition was not service-connected, nor does any competent medical evidence of record demonstrate that it was caused by any incident of service.  Furthermore, the weight of the evidence shows that no disability incurred in or aggravated by service either caused or contributed to the Veteran's death.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

DIC Benefits Pursuant to 38 U.S.C. §1318

A surviving spouse may establish entitlement to Dependency and Indemnity Compensation (DIC) where it is shown that a Veteran's death was not the result of willful misconduct, and at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the Veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the Veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) (2013).

"Entitled to receive" in this context includes the situation where a Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision.  38 C.F.R. § 3.22(b) (2009).  In this case, no allegation of CUE has been made referable to prior rating decisions concerning the level of the Veteran's disability.  Therefore, this provision is inapplicable.

The Veteran died in November 2007.  At that time, service connection was in effect solely for paranoid schizophrenia, which had been rated as 100 percent disabling effective November 22, 1999.  The Veteran was considered totally disabled due to service-connected disabilities for less than ten years preceding his death, less than the statutory requirement for benefits under 38 U.S.C.A. § 1318.  Therefore, compensation under this provision must be denied.

ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C. §1318 is denied.


REMAND

The appellant asserts treatment received at a VA facility caused or hastened the Veteran's death, and has claimed compensation pursuant to 38 U.S.C.A. §1151.  First she has asserted that VA failed to timely diagnose the Veteran's renal carcinoma, specifically noting that in March 2007 VA determined the Veteran did not suffer from cancer.  Second, the appellant asserts that a July 2007 left radical nephrectomy was performed without her consent as power of attorney, and this "unwanted" procedure caused the Veteran's cancer to spread and hastened his death.

Pursuant to 38 U.S.C.A. § 1151, DIC shall be awarded for a qualifying death of a Veteran in the same manner as if such death was service-connected.  A death is a "qualifying death" if it was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility, and the proximate cause of the death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

Thus, a claim for benefits under the provisions of 38 U.S.C.A. § 1151 must be supported by medical evidence of additional disability or death from VA hospitalization, or medical or surgical treatment, the results of which were not reasonably foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  In the alternative, it must be shown that there is additional disability or death due to VA treatment that was careless, negligent, or otherwise administered in some degree of error as set forth above.

To meet causation requirements, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused an additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.  Merely showing that a Veteran received care, treatment or examination and that the Veteran died does not establish cause.  The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(c), (d) (2013).

Initially, the Board notes that records related to the Veteran's treatment in March 2007, during which the appellant asserts VA failed to timely diagnosed the Veteran's renal carcinoma, are not associated with the claims file.  On remand, these records must be obtained.

Further, while a July 2011 VA opinion determined that the July 2007 nephrectomy was reasonable given the diagnosis of metastatic renal carcinoma, no opinion was offered regarding whether this procedure caused the Veteran's cancer to spread to other organs.  Further, this opinion does not address whether VA, through carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, failed to timely diagnose the Veteran's cancer in March 2007 and, if so, whether such failure caused or contributed to his death.  Therefore, a new opinion must be obtained to address all aspects of the appellant's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all outstanding VA treatment records generated from February 2006 to June 2007.  Efforts to obtain these records must be associated with the claims file and requests must continue until it is determined that the records sought do not exist or that further attempts to obtain them would be futile.  

2. Following completion of the above, forward the Veteran's claims file to the VA physician that provide the July 2011 medical opinion.  If this physician is unavailable, forward the claims file to another examiner with the appropriate medical expertise.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

Following a review of the claims file, the examiner is requested to address the following:

a. Was the Veteran's death proximately caused by VA treatment received from March to November 2007?  In offering this opinion, please specifically address VA's failure to diagnose the Veteran's cancer until June 2007 and the July 2007 left radical nephrectomy.
   
NOTE: To establish causation, the evidence must show that the medical treatment resulted in the Veteran's death.  Merely showing that a veteran received treatment and that died does not establish cause.  Finally, medical treatment cannot cause the continuance of or natural progress of a disease for which treatment was furnished unless VA's failure to timely diagnose and properly treat the disease proximately caused the continuance or natural progress.   
   
b. If (a) is answered yes, also address the following: 

i. is it at least as likely as not (probability of at least 50 percent) that the proximate cause of death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment?

NOTE: Proximate cause is defined as the action or event that directly caused death, as distinguished from a remote contributing cause.  To establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider OR that VA furnished medical treatment without informed consent.

ii. is it at least as likely as not (probability of at least 50 percent) that the proximate cause of death was due to an event not reasonably foreseeable?

NOTE: The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

A complete rationale must be provided for all opinions expressed, discussing the relevant facts and medical principles involved.

3. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


